Opinion by
Wilson, J.
In accordance with stipulation of counsel that the items marked “K” consist of kidskin plates similar in all material respects to those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480); that the items marked “L” consist of lambskin plates similar to those involved in A. S. Gold & Bro., Inc. v. United States (33 Cust. Ct. 120, C. D. 1643); and that the items marked “D” and “M” consist of dogskins the same as those involved in United States v. Arnhold & Co., Inc., et al. (27 C. C. P. A. 135, C. A. D. 74) and Abstract 61021, the claim for free entry under paragraph 1681 was sustained.